McMurray, Presiding Judge.
In Monroe v. Sigler, 256 Ga. 759 (353 SE2d 23) (1987), the Supreme Court reversed our unpublished decision dismissing as improvidently granted an interlocutory appeal in Monroe v. Sigler (Case No. 72348, decided September 9, 1986). Accordingly, our decision in Monroe v. Sigler (Case No. 72348), is vacated and the decision of the Supreme Court in Monroe v. Sigler, 256 Ga. 759, supra, is made the *617judgment of this court.
Decided April 14, 1987.
Robert N. Dokson, George R. Neuhauser, for appellants.
Benjamin S. Williams, Mark F. Dehler, for appellees.

Judgment reversed.


Carley and Pope, JJ., concur.